DETAILED ACTION

Examiner’s Comment
Examiner submits the following proposal will place this Application in condition for immediate Allowance and avoid statutory double patenting as originally proposed to Applicant.  Examiner has aligned all subject matter in order to avoid restriction as well. If these suggestions are not acceptable, the Examiner will be issuing a restriction requirement subsequently.

(Currently Amended) A method in a user equipment for communicating with a base station in a communications network, wherein the user equipment is configured to communicate with the base station according to a selectable of at least two user equipment categories, the method comprising: 
selecting one of the at least two user equipment categories if information indicating the one of the at least two user equipment categories is received from the base station; 
selecting a default of the at least two user equipment categories if no information indicating which of the at least two user equipment categories is received from the base station, wherein the default is overridden when received information indicating the one of the at least two user equipment categories is received; 
determining soft butter size of a soft buffer comprised in the user equipment according to the selected user equipment category; and 
communicating with the base station according to the selected user equipment category and applying the determined soft buffer size.
 
    10.    (Currently Amended) A method in a base station for communicating with a user equipment in a communications network, the base station being configured to communicate with the user equipment according to a selectable of at least two user equipment categories, the method comprising: 
selecting one of the at least two user equipment categories if information indicating one of the at least two user equipment categories is received from the base station;
selecting a default of the at least two user equipment categories if no information indicating which of the at least two user equipment categories is received from the base station, wherein the default is overridden when received information indicating the one of the at least two user equipment categories is received; 
determining a soft buffer size of a soft buffer comprised in the use equipment based on information indicating one of the at least two user equipment categories; and 
communicating with the user equipment according to the one of the at least two user equipment categories and applying the determined soft buffer size.
 
    19.   (Currently Amended) A user equipment for communicating with a base station in a communications network, the user equipment being configured to communicate with the base station according to a selectable of at least two user equipment categories, the user equipment configured to 

select one of the at least two user equipment categories if information indicating the one of the at least two user equipment categories is received from the base station; and to 
select a default of the at least two user equipment categories if no information indicating which of the at least two user equipment categories is received from the base station, wherein the default is overridden when received information indicating the one of the at least two user equipment categories is received; 
of a soft buffer comprised in the user equipment according to the selected user equipment category; and 

 
    28.   (Currently Amended) A base station for communicating with a user equipment in a communications network, the base station being configured to communicate with the user equipment according to a selectable of at least two user equipment categories, the base station configured to 
select one of the at least two user equipment categories if information indicating one of the at least two user equipment categories is received from the base station;
select a default of the at least two user equipment categories if no information indicating which of the at least two user equipment categories is received from the base station, wherein the default is overridden when received information indicating the one of the at least two user equipment categories is received; 


 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-9, 19-27 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,153,990. This is a statutory double patenting rejection.

Claims 1-9, 19-27 are directed to the same invention as that of claims 1-18 of commonly assigned U.S. Patent No. 10,153,990 B2. The issue of priority under pre-AIA  
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application having common ownership (see MPEP Chapter 2300). Either the applicant must amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention, or the assignee must state which entity is the prior inventor of the commonly claimed subject matter. A terminal disclaimer has no effect in this situation since the basis for refusing more than one patent is priority of invention under pre-AIA  35 U.S.C. 102(f) or (g) and not an extension of monopoly.
Failure to comply with this requirement will result in a holding of abandonment of this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 

Claim(s) 10-18, 28-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Earnshaw et al. (US 2013/0176981 A1).
Regarding claim 10, 28, Earnshaw discloses a method for determining soft buffer sizes in an access device/point 20 in communication with a UE (abstract), comprising:
determining and allocating the soft buffer sizes in the UE based upon information indicating one of a plurality of UE’s categories; and communicating with the UE  according to the UE category and applying the soft buffer sizes (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 11, Earnshaw discloses receiving information about the at least two user equipment categories from the user equipment (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 12, Earnshaw discloses determining that the communicating with the user equipment should be according to the one of the at least two user equipment categories (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 13, Earnshaw discloses sending information indicating the one of the at least two user equipment categories to the user equipment (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 14, Earnshaw discloses wherein the determining the soft buffer size comprised in the user equipment is based on a transmission mode, which transmission mode is used for communicating with the user equipment (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).

Regarding claim 16, Earnshaw discloses wherein the information indicating the one of the at least two user equipment categories is sent via a radio resource control, referred to as RRC, protocol (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 17, Earnshaw discloses wherein the information indicating the one of the at least two user  equipment categories is sent via broadcast to the user equipment (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 18, Earnshaw discloses wherein the at least two user equipment categories are associated with at least one of release 8/9 of long term evolution, referred to as LTE, and release 10 of LTE (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 29, Earnshaw discloses receiving information about the at least two user equipment categories from the user equipment (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 30, Earnshaw discloses determining that the communicating with the user equipment should be according to the one of the at least two user equipment categories (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1)
Regarding claim 31, Earnshaw discloses sending information indicating the one of the at least two user equipment categories to the user equipment (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 32, Earnshaw discloses wherein the determining the soft buffer size comprised in the user equipment is based on a transmission mode, which 
Regarding claim 33, Earnshaw discloses wherein transmission mode is transmission mode 9 (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 34, Earnshaw discloses wherein the information indicating the one of the at least two user equipment categories is sent via a radio resource control, referred to as RRC, protocol (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 35, Earnshaw discloses wherein the information indicating the one of the at least two user  equipment categories is sent via broadcast to the user equipment (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).
Regarding claim 36, Earnshaw discloses wherein the at least two user equipment categories are associated with at least one of release 8/9 of long term evolution, referred to as LTE, and release 10 of LTE (paragraphs 22-24, 40, 62-66, 72, 86-89, table 1).

Claim(s) 10, 28 rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Numbalker et al. (US 2012/0087396 A1).
Regarding claim 10, 28, Numbalker discloses a method for determining soft buffer sizes in a base station/base unit in communication with a UE (abstract, fig. 1), comprising:
Determining the soft buffer sizes in the UE based upon information indicating one of a plurality of UE’s categories; and communicating with the UE according to the UE category and applying soft buffer sizes (paragraphs 7, 28, 54, 64, table 1).

Claim(s) 10, 28 rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jang et al. (US 2013/0176981 A1).
Regarding claim 10, 28, Jang discloses a method for determining soft buffer sizes in an access device/point 20 in communication with a UE (abstract), comprising:
Determining a UE category by an eNB (base station) along with a number of soft buffer (soft buffer size) or Nsoft to be used and transmitting the UE category with the number of soft buffer or Nsoft to the UE based upon information indicating one of a plurality of UE’s categories; and communicating with the UE  according to the UE category and applying soft buffer sizes (paragraphs 12, 27, 29, 41-42, 45-56, 58, 64-66, 69, 78, 84, 90-91, 95-96, 98, table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

/ANKUR JAIN/           Primary Examiner, Art Unit 2649